Name: Commission Directive 98/3/EC of 15 January 1998 adapting to technical progress Council Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilisers (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  European Union law;  technology and technical regulations
 Date Published: 1998-01-23

 Avis juridique important|31998L0003Commission Directive 98/3/EC of 15 January 1998 adapting to technical progress Council Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilisers (Text with EEA relevance) Official Journal L 018 , 23/01/1998 P. 0025 - 0026COMMISSION DIRECTIVE 98/3/EC of 15 January 1998 adapting to technical progress Council Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilisers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilisers (1), as last amended by Council and European Parliament Directive 97/63/EC (2), and in particular Article 9(1) thereof,Whereas Article 7a of the Treaty envisages an area without internal frontiers in which the free circulation of goods, persons, services and capital is assured;Whereas Directive 76/116/EEC laid down rules for the marketing of fertilisers within the internal market;Whereas new fertilisers need to be added to Annex I to Directive 76/116/EEC to enable them to benefit from the Community marking provided for in Annex II to that Directive;Whereas notice 94/C 138/04 (3) establishes a procedure that should be observed by any person (manufacturer or his representative) wanting to apply to a fertiliser the Community marking provided for in Annex II to Directive 76/116/EEC, by way submitting a technical file to the Member State authorities which will act as rapporteur for the file to the Working Party on Fertilizers of the European Commission;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for Removing Technical Barriers to Trade in Fertilisers,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 76/116/EEC shall be amended as follows:The fertilisers included in the Annex to this Directive shall be added to Part C, point 1 entitled 'Straight fluid fertilisers`.Article 2 The following products and tolerances are added under part A.1 in Annex III to Directive 76/116/EEC:'>TABLE>`.Article 3 Member States shall adopt and publish the provisions necessary to comply with this Directive by 31 December 1998 at the latest and shall forthwith inform the Commission thereof. They shall apply these provisions as from 1 January 1999.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 4 This Directive is addressed to the Member States.Done at Brussels, 15 January 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 24, 30. 1. 1976, p. 21.(2) OJ L 335, 6. 12. 1997, p. 15.(3) OJ C 138, 20. 5. 1994, p. 4.ANNEX C. FLUID FERTILISERS 1. STRAIGHT FLUID FERTILISERS >TABLE>